                   UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, et al.,

        Plaintiffs,
              v.

THE NORTH CAROLINA STATE BOARD OF
ELECTIONS, et al.,
                                                 Civil Action
                                                 20-cv-00457
        Defendants,

and
                                                 NOTICE OF FILING
PHILIP E. BERGER, in his official
capacity as President Pro Tempore
of the North Carolina Senate, et
al.,

        Defendant-Intervenors.


      Defendant-Intervenors      Philip     E.   Berger,   in   his   official

capacity as President Pro Tempore of the North Carolina Senate,

and Timothy K. Moore, in his official capacity as Speaker of the

North      Carolina    House     of       Representatives       (“Legislative

Defendants”), respectfully submit this Notice of Filing to hereby

request the Court take notice of the following document that was

referenced by Counsel for Defendant-Intervenors in yesterday’s

hearing:

      1. Executive Defendants’ Brief in Support of the Joint Motion

         for Entry of a Consent Judgment, N.C. Alliance for Retired

         Ams., et al., v. N.C. State Bd. of Elections, et al., No.


                                      1



      Case 1:20-cv-00457-WO-JLW Document 165 Filed 10/08/20 Page 1 of 3
      20   CVS   8881   (Wake   Cnty.    Super.   Ct.   Sept.   30,   2020)

      (attached hereto as Exhibit A).

Dated: October 8, 2020                 Respectfully submitted,

/s/ Nicole J. Moss            /s/ David H. Thompson
COOPER & KIRK, PLLC           COOPER & KIRK, PLLC
Nicole J. Moss (State Bar     David H. Thompson
No. 31958)                    Peter A. Patterson
1523 New Hampshire Avenue, NW Steven J. Lindsay*
Washington, D.C. 20036        1523 New Hampshire Avenue, NW
(202) 220-9600                Washington, D.C. 20036
nmoss@cooperkirk.com          (202) 220-9600
Local Civil Rule 83.1         dthompson@cooperkirk.com
Counsel                       *Notice of Appearance
for Proposed Intervenors      forthcoming
                              Counsel for Proposed
                              Intervenors




                                   2



   Case 1:20-cv-00457-WO-JLW Document 165 Filed 10/08/20 Page 2 of 3
                      CERTIFICATE OF SERVICE

    The undersigned counsel hereby certifies that, on October

8, 2020, I electronically filed the foregoing Notice with the

Clerk of the Court using the CM/ECF system.


                                       /s/ Nicole J. Moss
                                       Nicole J. Moss




    Case 1:20-cv-00457-WO-JLW Document 165 Filed 10/08/20 Page 3 of 3
